Citation Nr: 1104917	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  09-42 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to compensation benefits pursuant to 38 U.S.C.A. § 
1151 for speech difficulties and vocal cord damage due to lung 
cancer surgery and prosthesis surgery at the VA Medical Center in 
West Palm Beach, Florida.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel
INTRODUCTION

The Veteran had active military service from April to July 1958.

This appeal to the Board of Veterans' Appeals (Board/BVA) from a 
January 2009 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In December 2010, to support his claim, the Veteran testified at 
a videoconference hearing before the undersigned Veterans Law 
Judge of the Board.  During the hearing, the Veteran submitted 
additional evidence (a doctor's supporting statement) and waived 
his right to have the RO initially consider it.  See 38 C.F.R. §§ 
20.800, 20.1304 (2010).

Because of his age, the Board advanced the Veteran's claim on the 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

Regrettably, the Board is remanding the Veteran's claim to the RO 
via the Appeals Management Center (AMC) in Washington, DC, for 
further development and consideration.


REMAND

When a Veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical treatment, 
or an examination by VA, disability compensation shall be awarded 
in the same manner as if such additional disability or death were 
service connected.  See 38 U.S.C.A. § 1151.



But for a claim, as here, filed on or after October 1, 1997, the 
Veteran must show that the VA treatment in question resulted in 
additional disability and, further, that the proximate cause of 
the additional disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault on 
VA's part in furnishing the medical or surgical treatment, or 
that the proximate cause of the disability was an event which was 
not reasonably foreseeable.  38 U.S.C.A. § 1151; 38 C.F.R. § 
3.361(a)-(d).  See also VAOGCPREC 40-97 (Dec. 31, 1997).

In determining whether additional disability exists, the 
Veteran's physical condition immediately prior to the beginning 
of the hospital care, medical or surgical treatment, or other 
relevant incident in which the claimed disease or injury was 
sustained upon which the claim is based, is compared to the 
Veteran's condition after such treatment, examination or program 
has stopped.  38 C.F.R. § 3.361(b).

For the purposes of 38 U.S.C.A. § 1151, a disability or death is 
a qualifying additional disability or qualifying death if the 
disability or death was not the result of the Veteran's willful 
misconduct and the disability or death was caused by hospital 
care, medical or surgical treatment, or examination furnished the 
Veteran under any law administered by the Secretary, either by a 
Department employee or in a Department facility.  

Provided that additional disability is shown to exist, the next 
consideration is whether the causation requirements for a valid 
claim have been met.  In order to establish actual causation, the 
evidence must show that the medical or surgical treatment 
rendered resulted in the Veteran's additional disability.  
38 C.F.R. § 3.361(c)(1).  Furthermore, the proximate cause of the 
disability claimed must be the event that directly caused it, as 
distinguished from a remote contributing cause.  In addition, the 
proximate cause of the disability or death must be either 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or surgical 
treatment, or examination, or an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151; see also VAOPGCPREC 40-97 (Dec. 
31, 1997).

To establish that carelessness, negligence, lack of proper skill, 
error in judgment or other instance of fault proximately caused 
the additional disability, it must be shown either that VA failed 
to exercise the degree of care expected by a reasonable treatment 
provider, or furnished the medical treatment at issue without the 
Veteran's informed consent.  See 38 C.F.R. § 3.361(d)(1).  
Proximate cause may also be established where the Veteran's 
additional disability was an event not reasonably foreseeable - 
to be determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable, but must be one that a reasonable 
health care provider would not have considered to be an ordinary 
risk of the treatment provided.  In determining whether an event 
was reasonably foreseeable, VA will consider the type of risk 
that a reasonable health care provider would have disclosed as 
part of the procedures for informed consent (in accordance with 
38 C.F.R. § 17.32).  38 C.F.R. § 3.361(d)(2).

The records show the Veteran had lung cancer surgery on April 23, 
2007 at the VA Medical Center (VAMC) in West Palm Beach, Florida, 
under the direction of a VA surgeon.  Following that procedure, 
the Veteran developed speech difficulties and was diagnosed with 
paralysis of the left vocal cord.  On August 20, 2007, 
he underwent another procedure at the West Palm Beach VAMC - 
thyroplasty prosthesis, to address this condition.  However, 
while his voice problems have improved, he continues to have 
additional speech difficulties.

The Veteran asserts he is entitled to section 1151 compensation 
on the grounds that the left vocal cord paralysis resulted from 
the lung cancer surgery and, in spite of having had additional 
surgery, he has additional disability as a consequence.  
He further maintains the left vocal cord paralysis was due to 
negligence of the VA surgical team and that he did not provide 
informed consent to this procedure.

The first determination is whether the Veteran has additional 
disability as he asserts.  See 38 C.F.R. § 3.361(b).  To show he 
does, the Veteran submitted a November 2010 letter from a 
physician, Dr. B.M., at the West Palm Beach VAMC, indicating the 
Veteran developed left vocal cord paralysis/palsy following and 
related to the April 2007 lung cancer surgery for a lung tumor.  
Consequently, he was unable to speak and was having problems with 
aspiration while eating.  This VA doctor then goes on to note 
that subsequently, in August 2007, the Veteran underwent a 
thyroplasty with a silastic implant into the left vocal cord.  It 
improved his voice somewhat, but he still is very hoarse and has 
a weak voice.  His aspiration also improved, but he continues to 
have shortness of breath on exertion.  

Furthermore, the report of the Veteran's December 2008 VA 
compensation examination indicates he has a poorly mobile or 
immobile left vocal cord related to the lung surgery.

So there is no disputing he has the required additional 
disability.  Therefore, resolution of this appeal turns on 
whether this additional disability was a reasonably foreseeable 
complication of this type of procedure and whether this VA 
treatment in question did not meet acceptable standards, i.e., 
involved carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault, and whether he did not 
provide his informed consent to the procedure.  See 38 U.S.C.A. § 
1151; 38 C.F.R. § 3.361(c)(1).  See also VAOPGCPREC 40-97 (Dec. 
31, 1997).

Concerning this, the report of the December 2008 VA compensation 
examination essentially indicates that, while such injury to the 
left vocal cord may be an expected complication of this type of 
lung cancer, the examiner was unable to provide an opinion 
whether this is related to any negligence on the part of VA.  
This opinion is inadequate because:  (1) to the extent it 
addresses whether the Veteran's resultant additional disability 
is a reasonably foreseeable consequence, it does so in equivocal 
terms, lacking the requisite degree of medical certainty; and (2) 
it fails to address the issue of whether there was any negligence 
or substandard care on VA's part.  See Bloom v. West, 13 Vet. 
App. 185, 187 (1999) (a medical opinion based on speculation, 
without supporting clinical data or other rationale, does not 
provide the required degree of medical certainty).  And see Stefl 
v. Nicholson, 21 Vet. App. 120, 124 (2007) (indicating an opinion 
is considered adequate when it is based on consideration of an 
appellant's medical history and examinations and describes the 
disability in sufficient detail so the Board's evaluation of the 
claimed disability is a fully informed one).  



Therefore, a remand for a supplemental opinion is required.  See 
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that 
once VA undertakes the effort to provide an examination for a 
service-connection claim, even if not statutorily obligated to do 
so, it must provide an adequate one or, at a minimum, notify the 
claimant why one will not or cannot be provided).  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); 
and 38 C.F.R. § 3.159(c)(4) (indicating VA must request an 
examination and opinion when necessary to decide a claim).

Doctor B.M., who more recently submitted the November 2010 
supporting statement, similarly does not address these other 
important issues - only confirms there is additional disability 
traceable to the VA surgery at issue.

Accordingly, the claim is REMANDED for the following additional 
development and consideration:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Have an appropriate VA examiner provide a 
supplemental opinion as to whether the 
Veteran's left vocal cord damage and speech 
difficulties were reasonably foreseeable 
complications of the type of lung cancer 
surgery VA performed, including considering 
whether there was informed consent.  Have the 
examiner also indicate the likelihood (very 
likely, as likely as not, or unlikely) the 
lung cancer surgery at issue involved 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance 
of fault on the part of VA.

To facilitate making these important 
determinations, the claims file, including a 
complete copy of this remand, must be made 
available to the designated examiner for 
review of the pertinent medical and other 
history. 

The examiner must discuss the medical 
rationale of the opinion, whether favorable 
or unfavorable, if necessary citing specific 
evidence in the record.

2.  Then readjudicate the Veteran's § 1151 
claim in light of any additional evidence 
obtained.  If the claim is not granted to his 
satisfaction, send him and his representative 
a supplemental statement of the case and give 
them an opportunity to submit additional 
evidence and/or argument in response before 
returning the file to the Board for further 
appellate consideration of the claim.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


